DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 1, Line 17, after “extending from the” change “pate” to --plate--.
In Claim 8, Line 29, after “extending from the” change “pate” to --plate--.
Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a truck step addition apparatus comprising: a lower block having a lower front side, a lower back side, a lower left side, a lower right side, a lower top side, and a lower bottom side, the lower block having a plurality of lower mounting apertures extending from the lower top side through the lower bottom side; a plurality of first mounting hardware sets being selectively engageable through the plurality of lower mounting apertures and configured to secure the lower block to a truck step of a truck; an upper block coupled to the lower block, the upper block having an upper front side, an upper back side, an upper left side, an upper right side, an upper top side, and an upper bottom side, the upper block having a plurality of upper mounting apertures extending from the upper top side through the upper bottom side; the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a grip plate coupled to the upper block, the grip plate having a textured plate top side, a plate bottom side, and a plate edge, the plate edge conforming to the upper top side, the grip plate having a pair of plate mounting apertures extending from the pate top side through the plate bottom side; and a plurality of second mounting hardware sets being selectively engageable through the plurality of plate mounting apertures, the plurality of upper mounting apertures, and the plurality of lower mounting apertures and being configured to secure the grip plate to the upper block, the upper block to the lower block, and the lower block to the truck step of the truck as required by Claim 1.
Claims 2-7 depend from Claim 1.
Claim 8 requires similar limitations to Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618